EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend the title as follows:
Method of Manufacturing Semiconductor Devices with Multiple Silicide Regions


Remarks
Applicant’s amendment to the title and specification is acknowledged.

The amendment to the title is insufficient to clearly indicate the claimed invention, accordingly, the title has been amended.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 and 27 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination with all other limitations in 
Claims 8-14 and 28 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination with all other limitations in independent claim 8: wherein removing the first silicide precursor and the second silicide precursor the second silicide precursor on the second source/drain region is covered by a mask; and
Claims 21-23 and 26 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination with all other limitations in independent claim 21: forming a segregated silicide between the second silicide and the second source/drain region, the segregated silicide comprising the first element; and forming a third silicide over the second silicide, the third silicide comprising a different material than the second silicide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892